Dear Mr. Keyes:
This opinion is in response to your following question:
         "Was it proper for the Missouri Real Estate Commission to issue broker's licenses in 1974 and 1973 to persons without requiring such persons to successfully pass the real estate broker's examination?"
It is our understanding that the persons inquired about did not pass either an oral or written examination.
The applicable statute is Section 339.040, RSMo 1969, which states in part:
         ". . . and in order to determine the applicant's qualification to receive a license under this chapter, the commission shall hold oral or written examinations, at such time and place as the commission may determine."
In your request you have further stated the following facts:
         "The Missouri Real Estate Commission has issued broker's licenses to various persons without requiring these persons to successfully pass the real estate broker's examination. One such broker's license was issued on August 9, 1974 and a second such license was issued during 1973. Each of the persons who has received a broker's license without examination is an instructor in a real estate school. Not all instructors in real estate schools are granted a waiver of the examination requirement."
Under these facts and the above-cited statute, it appears that the Missouri Real Estate Commission was improperly issuing brokers' licenses to various persons without requiring them to pass the real estate broker's examination. We find no provisions in Chapter 339, RSMo, permitting such activity. In order to become a licensed real estate broker under Missouri law, it is necessary that the applicant successfully pass the examination prescribed by Section 339.040.
CONCLUSION
It is the opinion of this office that the Missouri Real Estate Commission improperly issued brokers' licenses in 1973 and 1974 to persons without requiring them to successfully pass the real estate broker's examination.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Terry C. Allen.
Yours very truly,
                                  JOHN ASHCROFT Attorney General